                                            Case 5:21-cv-01352-BLF Document 16 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                       UNITED STATES DISTRICT COURT
                                   6                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         SHIKEB SADDOZAI,
                                   8                                                        Case No. 21-01352 BLF (PR)
                                                             Plaintiff,
                                   9                                                        ORDER STRIKING PLAINTIFF’S
                                                    v.                                      “NOTICE AND DEMAND FOR
                                  10                                                        IDENTIFICATION AND
                                                                                            CREDENTIALS”
                                  11     A. CARWITHEN, et al.,
                                  12                        Defendants.
Northern District of California
 United States District Court




                                  13                                                        (Docket No. 13)
                                  14

                                  15            Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  16   pursuant to 42 U.S.C. § 1983, based on events that took place at Salinas Valley State
                                  17   Prison (“SVSP”) where he is currently confined. Dkt. No. 1. The Court dismissed the
                                  18   complaint with leave to file an amended complaint. Dkt. No. 10.
                                  19            Plaintiff has filed a document titled “Actual and Constructive Administrative Notice
                                  20   and Demand for Identification and Credentials,” seeking “‘full disclosure’ of
                                  21   identification” from the undersigned, in order to determine the “authority, office and
                                  22   capacity.” Dkt. No. 13. The notice shall be STRICKEN as there is no provision for such a
                                  23   notice or demand in the context of this civil rights action.
                                  24            IT IS SO ORDERED.
                                  25   Dated: ___August 10, 2021_______                      ________________________
                                  26                                                         BETH LABSON FREEMAN
                                                                                             United States District Judge
                                  27   Order Striking Notice
                                       PRO-SE\EJD\CR.18\05558Saddozai_strike.notice
                                  28
